UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2468


HENRY PIERCE,

                                              Plaintiff - Appellant,

          versus

CITY OF MULLINS POLICE DEPARTMENT; JIMMY
ALFORD, JR., individually and as Chief of
Mullins Police Department; M. C. PAGE; MICHAEL
BETHEA; JACK DAVIS; BILL BULLARD, Individually
and as an employee of the City of Mullins
Police    Department;     BENJAMIN     WILLIS,
Individually and as an employee of the City of
Mullins Police Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-00-4004-4-25)


Submitted: February 19, 2004              Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Pierce, Appellant Pro Se.   Vinton DeVane Lide, Lake Eric
Summers, VINTON D. LIDE & ASSOCIATES, Lexington, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry Pierce appeals the district court’s judgment in

favor of the defendants in Pierce’s action filed pursuant to 42

U.S.C. § 1983 (2000).     In the briefing order, Pierce was warned

that this court would not consider issues not specifically raised

in his informal brief.    See 4th Cir. R. 34(b).   Nonetheless, Pierce

failed to challenge the jury’s verdict in favor of Appellees Davis

and Willis, the district court’s decision to direct a verdict in

favor of Appellees Page and Bullard, or the district court’s order

adopting the magistrate judge’s recommendation to grant summary

judgment in favor of the remaining Appellees.      Instead, on appeal,

Pierce asserted claims of misconduct by his counsel.     However, the

Sixth Amendment right to effective assistance of counsel does not

apply in civil cases.    See MacCuish v. United States, 844 F.2d 733,

735 (10th Cir. 1988); Sanchez v. United States Postal Serv., 785

F.2d 1236, 1237 (5th Cir. 1986).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             AFFIRMED




                                 - 2 -